Citation Nr: 0615585	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  02-10 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
claimed as chronic obstructive pulmonary disorder (COPD) or 
bronchitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran retired in May 1992 after more than 25 years in 
active military service. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a May 2002 rating decision of the Houston, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Travel Board hearing before 
the undersigned in September 2003; a copy of the transcript 
is in the record.  In June 2004, the Board remanded the case 
for additional development.


FINDING OF FACT

There is no competent medical evidence showing the veteran 
has a lung disorder related to service or in-service exposure 
to asbestos; the veteran's COPD, which was diagnosed in the 
late 1990s, is attributed to long-term cigarette smoking.  


CONCLUSION OF LAW

A pulmonary disorder, currently diagnosed as COPD, was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.300, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159 (2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  During the pendency of 
this appeal, the United States Court of Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5103A regarding the 
issue addressed in this decision.  The veteran was afforded 
the opportunity to provide lay or medical evidence, which 
might support his claim, and he testified at a Travel Board 
hearing in September 2003.  Service medical records, VA and 
private medical records, VA examination reports, a hearing 
transcript, an asbestos-exposure response, and lay statements 
have been associated with the claims file.  Despite 
appropriate notice during the appeal period, the veteran has 
not identified additional sources of pertinent evidence.  He 
reported having been seen by "Dr. Taj," a private doctor, 
whose records were received in March 2002 and associated with 
the claims file.  At the hearing, the veteran also identified 
this doctor.  In June 2004 and February 2005 letters, VA 
asked him to identify health care providers who treated him 
for the claimed disability, but he did not identify any other 
doctor, or sign an authorization for release of information.  
In compliance with the Board's remand, VA provided the 
veteran with additional notice, afforded him another 
examination with a nexus opinion, and readjudicated the 
claim, issuing a supplemental statement of the case in 
January 2006.  Given the foregoing, the Board finds that VA 
has substantially complied with the Board's remand.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with).

In the present case, a substantially complete application was 
received in November 2001.  Thereafter, in a May 2002 rating 
decision, the RO, in pertinent part, denied the appellant's 
claim.  Prior to this rating action, in November 2001 and 
February 2002 letters, the RO provided initial VA notice of 
elements 1, 2, and 3.  Although the VA notice letters that 
were provided to the appellant in November 2001, February 
2002, August 2003, and February 2005 do not contain the 
"fourth element" per se, the Board finds that the appellant 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In particular, the Board 
observes that, in a June 2004 letter, VA asked the veteran to 
provide any evidence or information he might have pertaining 
to his claim.  In the February 2002 letter, the RO explained 
that, if the veteran identified the sources of pertinent 
evidence and provided releases of information, then VA would 
assist him in obtaining it.  He was told that he ultimately 
is responsible for obtaining evidence not in federal custody.  
While the first two VA notice letters arguably might not have 
supplied content-complying notice consistent with governing 
law and regulations, as noted below, any notice defect was 
subsequently cured, such that the Board finds no basis for 
substantive notice defect, nor prejudice due to timing of the 
notice.  See Pelegrini, supra. 

Three additional letters were sent during the appeal period, 
in August 2003, June 2004, and February 2005.  In them, the 
veteran was informed of the various types of evidence that 
could be pertinent to his claim (for example, private medical 
records; employment or insurance examination records; and lay 
statements from people with personal knowledge of pertinent 
manifestations), and was asked multiple times to identify the 
sources of such evidence to enable VA to assist him in 
substantiating his claim.  He was asked to provide records 
associated with his employment at Merrill Lynch, or to 
provide sufficient information to enable VA to obtain any 
pertinent records from that entity, but he did not provide 
such information.  At the hearing, the veteran testified that 
he did not undergo an employment examination at Merrill Lynch 
- see hearing transcript, at p. 17.  In November 2004, the 
veteran supplied his response to an asbestos-exposure 
questionnaire.  The June 2004 and February 2005 letters 
advised him he could supply any pertinent evidence in his 
possession, meeting the "fourth element" notice 
requirement.  In these communications, VA also informed the 
appellant of what information and evidence was needed to 
substantiate his service-connection claim.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured any error in the timing of notice.  Since the claim is 
being denied, neither an initial disability rating or an 
effective date will be assigned, so the Board finds that 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess/Hartman.  Moreover, neither the 
veteran nor his representative has alleged any prejudice with 
respect to the timing of the notification, nor has any been 
shown.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  For the above 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. 183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).

Analysis

The veteran essentially contends that, during his lengthy 
career in the U.S. Air Force, he was exposed to asbestos in 
the acoustical tile of the walls, floors, and ceilings of Air 
Force offices and aircraft hangers.  At the Board hearing, he 
testified that, not only did he work in structures built with 
asbestos laden materials, he actually came in contact with 
such materials as he himself helped install tiles.        

Service connection is allowed for a disability resulting from 
disease or injury incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Presumptive service connection criteria might apply to the 
veteran here.  If bronchiectasis is shown to have been 
manifested to a minimum degree of 10 percent within a year 
after discharge, such chronic disease or disorder could be 
service-connected, unless rebutted by contrary affirmative 
evidence.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  Service connection also may be 
granted for disease diagnosed after discharge with evidence 
that it was incurred in service.  38 C.F.R. § 3.303(d).  
Also, generally, where chronicity in service is not shown, 
there must be evidence of continuity of symptoms post 
discharge.  38 C.F.R. § 3.303(b).  Even though the veteran 
served in the Republic of Vietnam during the Vietnam era and 
in Southwest Asia, the provisions of 38 C.F.R. §§ 3.309(e) 
and  3.317 are not applicable here since COPD is not a 
respiratory cancer and is a diagnosed disorder.  See also 68 
Fed. Reg. 59,540-42 (Oct. 16, 2003).

First, other than lay evidence in the form of the veteran's 
testimony and his report of claimed exposure to asbestos 
during active duty, the record does not contain any evidence 
of exposure to asbestos, for example, in service medical 
records.  The lack of explicit documentation in service 
medical records or post-service medical records as to 
asbestos-related exposure is not proof that no such exposure 
took place.  VA acknowledges that, for asbestos-related 
disorders, there may be a lengthy period between exposure and 
development of disease, and that eventual manifestation of 
asbestos-related abnormality may not be dependent on duration 
of exposure.  See VA Adjudication Procedure Manual, M21-1, 
Part VI, 7.21(b)(2).  The record does not contain evidence 
contradicting the veteran's contention that he was exposed to 
asbestos.  But what is important here is that the current 
clinical evidence does not disclose a pulmonary disorder or 
disease that is associated with exposure to asbestos.  

In August 2005, VA diagnostic testing (included pulmonary 
function testing (PFT), chest/sinus x-rays, and a computed 
tomography (CT) scan of the thorax), and a June 2005 VA 
examiner reviewed the veteran's medical history as documented 
in the claims file and diagnosed the veteran with COPD.  The 
2005 VA examiner concluded: "It is unlikely that [the 
veteran's] symptoms are related to exposure to asbestos."  
In support of her conclusion, the VA examiner stated that, 
based on an August 2005 CT scan, there was no evidence of 
pleural plaques associated with asbestos exposure.  The 2005 
CT scan report reflects an impression of: "No CT evidence of 
asbestos related pulmonary or pleural changes."  
Determinations as to what tests are appropriate, and what 
diagnosis is or is not warranted based on resultant findings, 
and what diagnosis can be ruled out based on clinical 
findings or lack thereof, are in the province of medical 
professionals qualified to make them by virtue of appropriate 
education, training, and or experience.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The 2005 VA 
examiner's unfavorable conclusion as to purported causation 
(asbestos) remains unchallenged and uncontradicted by other 
medical evidence.  Thus, the Board does not find a basis to 
conclude the claimed pulmonary disorder, now diagnosed as 
COPD, was incurred due to asbestos exposure during service.  

Alternatively, the Board observes that an undisputed fact 
that is central to the issue of etiology is the veteran's 
40+-year history of cigarette smoking.  The veteran concedes 
that he began smoking at the age of 18, when he entered 
active duty.  He stated that he had reduced his smoking to a 
half-pack a day and was attempting to quit.  See June 2003 
statement; see also hearing transcript, at p. 17.  While the 
veteran may be smoking less, the record does document an 
extensive history of smoking.  Service medical records from 
1992 document him smoking as many as two to two and one-half 
packs a day, a diagnosis of tobacco abuse, and a 
recommendation to use a Nicoderm patch to stop.  At the June 
2005 VA examination, the veteran reported that he had stopped 
smoking in May 2005.
 
The veteran takes exception to various purported factual 
inaccuracies concerning his pulmonary problems as 
memorialized in pre-2005 VA examination findings.  For 
example, to the extent there might be some inaccuracies as to 
whether or not he has "occasional" versus "constant" 
coughing or sputum production, or is "mildly" versus 
"quite" active, does his own yard work, or does or does not 
use over-the-counter or prescription inhalers, such factual 
disputes are not central to the key issue in this claim.  
These factual issues, in general, concern the extent of the 
veteran's current pulmonary disability, its impact on 
functioning, and perhaps remedial measures needed; however, 
the crux of his claim is whether - having ruled out an 
asbestos-related lung disorder - any currently diagnosed 
pulmonary disorder is, or is not, etiologically related to 
active military service.  The Court has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  To the extent 
the veteran contended, in a November 2004 statement, that an 
unfavorable VA etiology opinion is "wrong," he is not shown 
to be competent to decide whether an etiology opinion is 
correct.  See Espiritu, 2 Vet. App. at 494 (holding that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).   

Service medical records include February 1992 chest x-rays, 
just months before the veteran's retirement from active duty, 
showing fibrocalcific residual of old granulomatous disease.  
An April 2003 VA examiner, who had reviewed the claims file 
and examined the veteran, determined that the veteran has 
COPD, and that the 1992 finding is not "at least as likely 
as not" related to COPD.  To the extent it might be argued 
that that negative etiology opinion was not supported by an 
adequately explained rationale that includes a discussion of 
the 1992 x-ray findings, the 2005 examination report provides 
another doctor's opinion that, the April 2003 PFT does 
support a conclusion as to obstructive disease of the large 
and small airways, with no response to bronchodilator.  It is 
clear from the 2005 report, that the VA examiner considered 
the veteran's entire history, including service medical 
evidence like the 1992 x-rays and 1983 PFT findings, and 
concluded that a current diagnosis of COPD is appropriate, 
and that "it is at least as likely as not" that the 
veteran's COPD is related to cigarette smoking.  Further 
supporting the conclusion are notations of other relevant 
history like reported coughing beginning in the late 1970s, 
subsequent production of sputum, and dyspnea since the early 
1990s - all of which the VA examiner determined were 
manifestations consistent with COPD associated with smoking.     

The April 2002 VA examination report included PFT and a 
finding of moderate diffuse pulmonary emphysema.  Such 
results were deemed to support a diagnosis of COPD (noting 
the condition claimed was bronchitis).  The 2005 CT scan 
results also are "consistent with emphysematous changes of 
the lungs" and also support a current diagnosis of COPD 
attributed to smoking.   

For claims filed after June 9, 1998, such as the one here, a 
disability found to be the result of tobacco use during 
service cannot be the basis for service connection.  
38 C.F.R. § 3.300 (2005).  While there are exceptions to this 
rule, they would not permit a favorable resolution of the 
instant claim.  Thus, the Board concludes that the veteran's 
current COPD is not otherwise shown to be etiologically 
related to active duty (that is, other than based on the use 
of tobacco during service).  Instead; it is related to the 
veteran's long history of smoking and not to some in-service 
disease, injury or other incident of service.  While service 
medical records do document a history of smoking and 
assessments of "tobacco abuse" and "cigarette abuse" 
shortly before discharge, COPD itself is not clinically shown 
to have been manifested during service.  The earliest 
clinical determination of COPD is in the late 1990s, as found 
in private clinical records.  Nor does the record reflect a 
diagnosis of "bronchiectasis" for the purposes of 
consideration under presumptive service-connection criteria.  
Even if the Board were to presume, for the purposes of 
argument, that the presumptive criteria apply, it would 
require clinical evidence of a diagnosis of bronchiectasis 
and manifestation to a compensable degree within the 
presumptive period, which has not been shown.

Thus, the Board concludes that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2005).


ORDER

Service connection for a pulmonary disorder, currently 
diagnosed as COPD, is denied.



____________________________________________
M. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


